Citation Nr: 0611944	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-17 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of a 40 percent disability rating 
for ulcerative colitis with dysplasia, currently evaluated as 
10 percent disabling, to include the issue of entitlement to 
an evaluation in excess of 40 percent for ulcerative colitis 
with dysplasia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from August 1995 to March 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which reduced 
the disability rating assigned for the veteran's ulcerative 
colitis with dysplasia from 40 percent to 0 percent as of 
August 1, 2002.  

In a November 2003 rating decision, the RO increased the 
disability rating assigned for the veteran's ulcerative 
colitis with dysplasia to 10 percent as of August 1, 2002.  
However, because the veteran had specifically perfected an 
appeal as to the reduction from 40 percent to 0 percent, this 
decision did not represent a full grant of the benefit 
sought, and the matter remains on appeal.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in May 2003, the veteran requested a personal 
hearing before an Veterans Law Judge.  The requested hearing 
was scheduled, and she was notified of the date and time of 
the hearing in a June 2004 letter.  However, she subsequently 
cancelled that request.


FINDINGS OF FACT

1.  The 40 percent disability rating for the veteran's 
service-connected ulcerative colitis with dysplasia had been 
in effect for less than five years at the time it was 
reduced.

2.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating for ulcerative 
colitis, to include providing proper notification of the 
proposal to reduce the disability rating and giving the 
veteran the opportunity to submit evidence.

3.  At the time of the reduction in the assigned disability 
rating in May 2002, there was objective evidence 
demonstrating improvement in the severity of the veteran's 
ulcerative colitis with dysplasia.

4.  The preponderance of the evidence shows that the 
veteran's ulcerative colitis with dysplasia is manifested by 
no more than moderate gastrointestinal symptoms.


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of May 2002 implementing the proposed reduction.  38 
C.F.R. § 3.105(e) (2005).

2.  Reduction of the veteran's disability rating for 
ulcerative colitis with dysplasia from 40 percent to 10 
percent was not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105(e), 3.344, 4.113, 4.114, Diagnostic Code 
7329 (2005).

3.  The criteria for restoration of a 20 percent rating, but 
no more, for veteran's disability rating for ulcerative 
colitis have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.105(e), 3.344, 4.113, 4.114, Diagnostic Codes 7329.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra.

In this case, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, the Board notes that the veteran was provided a VCAA 
notice letter in February 2004 advising her of the evidence 
needed to substantiate the claim for a higher rating, and of 
her and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The veteran was also advised to identify 
any other evidence or information that she believed to be 
relevant to her claim.

Therefore, the Board believes the content of the notice 
provided to the veteran substantially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in that it advised the veteran of the type of 
evidence needed to substantiate the claim for a higher 
rating.  

The Board recognizes that the VCAA notice was not issued 
prior to the initial adjudication of her claim, and that her 
veteran's claim was not readjudicated after the issuance of 
the February 2004 letter so as to correct this defect in the 
timing of the notice.  However, in response to that letter, 
the veteran submitted additional documentary evidence, and 
her representative specifically requested that the Board 
consider this evidence without returning the case to the RO 
for initial consideration.  Thus, in light of this request, 
the Board finds that there is no prejudice to the veteran in 
proceeding with a final decision.

Furthermore, the Board finds the veteran will also not be 
prejudiced by a lack of notice on the effective date element 
of her claim.  As will be discussed in greater detail below, 
the Board finds that an increased rating of 20 percent is 
warranted for her service-connected ulcerative colitis with 
dysplasia.  However, the matter of the appropriate effective 
date is not before the Board on appeal, and must be addressed 
by the RO in the first instance.

With respect to VA's duty to assist, the Board finds that all 
obtainable evidence identified by the veteran relative to 
this issue has been obtained and associated with the claims 
folder, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The RO 
has obtained medical records from the health care providers 
identified by the veteran.  The veteran was also provided 
with a VA examination in January 2002 to clarify the severity 
of her service-connected disability.  As discussed above, in 
January 2005, the veteran submitted additional medical 
evidence in support of her claim, which was accompanied by a 
waiver of initial consideration of that evidence by the 
agency of original jurisdiction.

The record reflects that the veteran has challenged the 
adequacy of the January 2002 VA examination, and that she has 
asked to undergo an additional VA examination.  However, as 
will be discussed in greater detail below, the Board finds 
that the examination was adequate for rating purposes in that 
the examiner conducted a comprehensive examination, with full 
attention to the clinical findings necessary to rate the 
disability under the applicable diagnostic codes.  In 
addition, the Board finds that the additional medical 
evidence received following the reduction, which includes 
statements and clinical records from the veteran's private 
physician, is essentially consistent with the examination 
findings.  Therefore, the Board finds that a remand of this 
case to arrange for an additional VA examination is not 
warranted.

In summary, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to her claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

II.  Factual Background

The record reflects that service connection was originally 
awarded for ulcerative colitis in an August 1997 rating 
decision.  At that time, the RO assigned a 10 percent 
disability evaluation under the criteria of Diagnostic Code 
(DC) 7323, effective March 2, 1997.

In a subsequent May 2000 rating decision, the RO granted an 
increased rating of 40 percent for the veteran's service-
connected ulcerative colitis under DC 7328, effective July 
13, 1999.  This decision was based primarily on the reports 
of an October 1999 VA examination and an October 1999 
surgical pathology report.  

In the report of the October 1999 VA examination, it was 
noted that the veteran had complained of abdominal pain, 
intermittent fever, severe joint pain, and 10 to 20 bowel 
movements a day.  It was also noted that the veteran had lost 
a significant amount of weight, going from 136 prior to 
undergoing a colectomy with ileoanal anastomosis in 1998 to 
110 pounds at the time of the October 1999 VA examination.  
In the October 1999 surgical pathology report, a physician 
noted that there was slight increase in lamina propria 
lymphocytes and eosinophils, focally present in the 
epithelium, but no evidence of ileitis or pouchitis.  

In a September 2001 rating decision, the RO continued the 40 
percent disability rating assigned for the service-connected 
ulcerative colitis.  This decision was issued in response to 
the RO's receipt of additional service medical records, which 
included a March 1996 clinical record reflecting the 
veteran's initial treatment for ulcerative colitis.  The RO 
essentially found that this evidence supported the initial 
grant of service connection for this disability, but did not 
establish that a change in the current disability rating was 
warranted.

Shortly thereafter, in January 2002, the RO arranged for the 
veteran to undergo another VA examination to determine the 
current severity of her service-connected disability.  In the 
report of that examination, it was noted that the veteran 
reported occasional abdominal pain, which she described as 
cramping, and 10 to 12 non-bloody, loose stools per day.  She 
also reported fluctuating weight, which she noted was 
currently stable with nutritional supplementation.  The 
examiner noted that the veteran's weight was 125 pounds on 
the date of the examination.  The veteran denied any history 
of small bowel obstruction with adhesiolysis, but reported 
some intermittent left hip arthralgias, attributed to 
inflammatory arthritis, secondary to ulcerative colitis.  The 
veteran also reported some residual blurriness, felt to be 
secondary to previous high dose predisone therapy, but she 
denied any eye pain.  Physical examination was essentially 
negative.  The examiner noted a diagnosis of a history of 
ulcerative colitis with dysplasia status post total colectomy 
with ileoanal pull-through.

In a subsequent January 2002 rating decision, the RO proposed 
reducing the disability rating assigned for the service-
connected ulcerative colitis from 40 percent to 0 percent.  
The veteran was advised by letter that she had a period of 60 
days to submit evidence of argument showing that her 
disability had not decreased in severity.

The veteran subsequently submitted a written statement 
asserting that the VA examination conducted in January 2002 
was not thorough enough to provide a basis to reduce her 
disability rating.  She indicated that, contrary to the 
report, her weight was not taken that day, and that the 
examiner did not address her recurring pouchitis, which 
occurred two or three times per month.

The veteran also submitted medical records showing that she 
received treatment for left lower quadrant pain in November 
2000, which was found to possibly be secondary to pouchitis.  
She was also seen again in September 2001 for suspected 
pouchitis.  However, a radiology report dated in September 
2001 showed gas and stool in the colon and rectum, but no 
evidence of obstruction or ileus.

In the May 2002 rating decision, the RO reduced the 
disability rating assigned for the veteran's ulcerative 
colitis with dysplasia from 40 percent to 0 percent as of 
August 1, 2002.  She subsequently expressed disagreement with 
that reduction.  

The veteran then submitted additional medical records, 
including records showing that she was admitted to a private 
hospital in October 2002 with complaints of malaise and mild 
abdominal pain.  The examining physician noted that she had a 
history of total abdominal colectomy four years ago because 
of pan colonic ulcerative colitis with severe dysplasia and 
apparent carcinoma.  The veteran underwent a sigmoidoscopy, 
which revealed the mucosa and pouch to be normal with no 
inflammation.  The examining physician noted an impression of 
a normal appearing ileal pouch and small bowel.

A CT of the abdomen revealed gastric distention.  The 
possibility of a duodenal obstruction, secondary to nut 
cracker phenomenon as a result of the superior mesentric 
artery was questioned.  It was also noted that there were 
incidental small, bilateral ovarian cysts.

The veteran subsequently underwent an upper GI series and a 
small bowel series.  The stomach was found to be grossly 
normal in size and configuration, but there was a marked 
delay in emptying from the stomach, with circumferential 
narrowing of the pyloric segment, persistent on normal 
images.  The distal small bowl mucosa was found to be poorly 
delineated due to flocculation of barium, but without 
evidence of obstruction in the small bowel.  The examiner 
noted an impression of gastric outlet obstruction at the 
pyloric level with pronounced circumferential narrowing of 
the pyloric lumen.  Differential diagnoses included 
inflammatory process, sequela of peptic ulcer disease, and, 
less likely, a neoplastic process.

In December 2002, the veteran underwent a pouchoscopy and 
distal ileal examination by Dr. C.L., which revealed no 
abnormalities.  Biopsies of the pouch were taken to rule out 
histiologic evidence of pouchitis.  The biopsy report 
reflects a diagnosis of patchy increase in lamina propria 
eosinophils, otherwise no significant histopathologic change.  
The veteran was given a postprocedure diagnosis of normal 
pouchoscopy and distal ileal examination.  The examiner noted 
that the veteran's symptoms were more likely due to 
intestinal spasm.

In May 2003, the veteran was admitted to Blanchfield Army 
Community Hospital with complaints of severe abdominal pain.  
Work-up showed a partial small bowel obstruction, most likely 
secondary to adhesions.  It was noted that she had 
experienced a similar episode in October 2002, which had been 
treated with IV fluids.  Examination revealed that her 
abdomen was moderately distended with bowel sounds present.  
No rebound tenderness was noted on the lower abdomen.  The 
veteran was kept on IV fluids, and started on IV Flagyl and 
Levaquin.  She subsequently reported feeling better, and 
started to have loose bowel movements.  After two days, she 
advanced to a soft diet.  The examiner noted a discharge 
diagnosis of partial small bowel obstruction secondary to 
adhesions, resolved.

In June 2003, the veteran underwent a follow-up evaluation 
with Dr. C.L., her treating physician, in which it was noted 
that she had a history of ulcerative colitis with suspected 
small bowel obstruction.  The veteran reported that she was 
still experiencing episodes of abdominal pain, which develop 
as cramping followed by abdominal distension with vomiting.  
She reported experiencing a baseline of 10 to 12 bowel 
movements daily, but during a spell these could decrease to 
two to three times daily.  It was noted that these spells 
might occur every three weeks.  Examination revealed a soft, 
nondistended abdomen with a well-healed surgical scar.  No 
masses or organs were palpable, and no focal tenderness was 
noted.  

The examiner noted an impression of intermittent episodes of 
abdominal pain with nausea and vomiting.  It was noted that 
the major differential diagnosis would be partial mechanical 
bowel obstruction versus intermittent intestinal spasm.  The 
examiner explained that his suspicion was the later, although 
she was certainly at risk for partial bowel obstruction 
related to adhesions, given her previous surgery.

In a November 2003 rating decision, the RO increased the 
disability rating assigned for the veteran's ulcerative 
colitis with dysplasia to 10 percent under the criteria of DC 
7323 as of August 1, 2002.

In a statement dated in January 2004, the veteran asserted 
that her surgery had led to adhesions, which result of 
constriction of certain remaining sections of the intestine 
causing a back flow of food, which in turn caused hiatal 
hernias, severe pain, and a loss of function in the GI tract.  
She further asserted that she experienced constant bowel 
obstructions due to closure of the pyloric sphincter, which 
often requires her to seek bedrest for several days.  She 
also indicated that she had to continually eat around every 
two hours to maintain adequate rate and a normal energy 
level.

In an October 2004 letter, her private physician, Dr. C.L., 
in which the physician explained that he had first examined 
the veteran in 1999 for symptoms of cramping, abdominal pain, 
diarrhea, and intermittent blood per rectum.  The physician 
explained that it was thought at that time that her symptoms 
might be partly related to pouchitis, which can occur after a 
proctocolectomy in patients with ulcerative colitis.  
However, the physician further explained that his evaluation 
showed minimal changes of pouchitis and that her studies have 
pointed towards problems with altered GI mobility (intestinal 
spasm) as a prominent cause for her intermittent symptoms.  
The physician noted that the veteran had been treated at 
times for mild pouchitis with some improvement.

Dr. C.L. further noted that the veteran continued to have 
symptoms of abdominal pain and suspected small bowel 
obstruction, although the examiner indicated that she had not 
had clear cut bowel obstruction during any of his clinical 
evaluations.  The physician noted that she was certainly at 
risk for bowel obstruction related to adhesions given her 
previous abdominal surgery.  However, the examiner concluded 
that her intermittent symptoms of abdominal pain, diarrhea, 
and nausea were primarily related to intestinal spasm that 
was exacerbated by her previous extensive abdominal surgery.



III.  Analysis

The veteran is seeking restoration of the 40 percent 
disability rating previously assigned for her service-
connected ulcerative colitis with dysplasia.  She has also 
contended that the medical evidence currently of record 
supports a grant of 60 percent for her service-connected 
disability.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).

In reviewing the facts of this case, the Board notes that the 
provisions of 38 C.F.R. § 3.344(a) and (b) are inapplicable 
because the veteran's prior 40 percent disability evaluation 
had been in effect for less than five years at the time of 
the reduction.

The Board is also satisfied that there were no procedural 
shortcomings in the RO's reduction of the veteran's 
evaluations.  Following the proposed rating reduction, the RO 
notified the veteran of the proposed reductions and, informed 
her of her right to submit evidence and to appear for a 
personal hearing, and allowed her a period of 60 days 
required under 38 C.F.R. § 3.105(e) before proceeding with 
the reductions.

The next question for the Board is whether the evidence of 
record as of the issuance of the appealed rating decision 
provided a basis for the rating reduction.  

Disability evaluations are determined by application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.

Having reviewed the complete record, for the reasons and 
bases set forth below, the Board finds that the RO was 
correct in concluding that disability rating in excess of 10 
percent was not warranted under both DC 7328 and DC 7323.  
However, the Board further finds that evidence of record 
shows that the manifestations of the veteran's service-
connected ulcerative colitis more closely approximate the 
criteria for a 20 percent rating under DC 7329.

The Board notes that, according to 38 C.F.R. § 4.114, ratings 
under Diagnostic Codes 7301 to 7329 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.14.

38 C.F.R. § 4.113 explains that these codes contemplate 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113. 

The veteran's former 40 percent disability rating was 
assigned under DC 7328.  Under that code, a 20 percent rating 
is assigned for resection of the small intestine where the 
resection is symptomatic, with diarrhea, anemia, and 
inability to gain weight.  A 40 percent disability rating is 
warranted for resection of the small intestine with definite 
interference with absorption and nutrition, manifested by 
impairment of health objectively supported by examination 
findings including definite weight loss.  And, a 60 percent 
rating is assigned for resection of the small intestine with 
marked interference with absorption and nutrition, manifested 
by severe impairment of health objectively supported by 
examination findings including material weight loss.  38 
C.F.R. § 4.114, DC 7328.

As noted above, in the November 2003 rating decision, the RO 
increased the disability rating assigned for the veteran's 
ulcerative colitis with dysplasia to 10 percent under the 
criteria of DC 7323 as of August 1, 2002.  

Under DC 7323, which provides the rating criteria for 
ulcerative colitis, a 10 percent disability rating is awarded 
for moderate impairment, with infrequent exacerbations; a 30 
percent disability rating is awarded for moderately severe 
impairment, with frequent exacerbations; a 60 percent 
disability rating is awarded for severe impairment, with 
numerous attacks yearly and with malnutrition, with health 
only fair during remissions; and a 100 percent rating is 
awarded for pronounced impairment, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscess.

In comparing the medical evidence upon which the 40 percent 
evaluation was initially predicated with the evidence upon 
which the reduction to a 10 percent evaluation was based, the 
Board finds that overall improvement in the level of the 
veteran's disability was shown at the time of the proposed 
reduction.  As noted, the initial 40 percent rating was based 
on the October 1999 VA examination and the October 1999 
surgical pathology report.  By contrast, the January 2002 VA 
examination and the medical records subsequently submitted by 
the appellant show the veteran does not currently meet the 
diagnostic criteria for a 40 percent rating for her 
ulcerative colitis.

In this regard, the Board notes that the October 1999 VA 
examination showed that the veteran's disability was 
manifested by definite interference with absorption and 
nutrition as supported by findings of definite weight loss.  
Specifically, in this report, the examiner specifically noted 
that the veteran had lost a significant amount of weight, 
going from 136 prior to undergoing a colectomy with ileoanal 
anastomosis in 1998 to 110 pounds at the time of the October 
1999 VA examination.  Because there was no evidence of anemia 
noted in this report, it appears that the objective finding 
of weight loss provided the primary basis for the award of a 
40 percent rating under DC 7328.

In contrast, during the subsequent VA examination conducted 
in January 2002, it was specifically noted that the veteran's 
weight was 125 pounds and that it had become stable with 
nutritional supplementation.  In light of this stabilization, 
as well as the weight gain noted during that examination, the 
Board finds that the veteran's condition had been shown to 
have improved to the point that she no longer met the 
criteria for a 40 percent rating under DC 7328.  In fact, 
given the evidence of weight gain, as well as the absence of 
any findings of anemia, the Board concludes that the criteria 
for a 20 percent rating under DC 7328 were also no longer 
met.

The Board notes that the criteria for a 20 percent rating 
under DC 7328 are clearly in the conjunctive.  Thus, even 
though the medical evidence shows that the veteran has 
repeatedly complained of intermittent diarrhea, this 
manifestation alone is not sufficient to warrant the 
assignment of a 20 percent rating under that code.  In this 
case, the report of January 2002 VA examination and the 
private medical records subsequently submitted by the veteran 
are negative for any indication that her disability has 
become manifested by anemia.  

Furthermore, although the veteran has continued to report 
fluctuations in her weight since the January 2002 VA 
examination, the private medical records submitted in support 
of her claim are negative for any objective findings of 
definite weight loss.  In fact, these records further support 
the conclusion that her weight has stabilized.  For example, 
during her May 2003 hospitalization, her weight was found to 
be 124 pounds, and in June 2003, it was found to be 123.8 
pounds.  In addition, the October 2004 letter from her 
private physician makes no reference to weight loss as a 
manifestation of her ulcerative colitis.  Consequently, the 
Board finds that the medical records submitted by the veteran 
since 2002 also support the conclusion that the criteria for 
a 40 percent rating under DC 7328 are no longer met.  
Similarly, the Board also finds that the criteria for a 60 
percent rating have not been met under DC 7328, as such a 
rating is only warranted when there are objective findings of 
material weight loss on examination.

Although the veteran has challenged the adequacy of the 
January 2002 VA examination, the Board finds that the 
examination was adequate for rating purposes.  The report 
reflects that the examiner conducted a comprehensive 
examination, with full attention to the clinical findings 
necessary to rate the disability under the applicable 
diagnostic codes.  Moreover, as explained in detail above, 
the additional medical evidence received following the 
reduction proposal is essentially consistent with the 
examinations' findings, in terms of showing a lack of 
symptomatology to support an evaluation in excess of 10 
percent under DC 7328.

As noted above, the veteran's ulcerative colitis is currently 
rated as 10 percent disabling under the criteria of DC 7323.  
Therefore, the Board has considered whether the evidence 
received since the January 2002 VA examination supports a 
higher disability rating under this code.

In this regard, the Board notes the October 2004 letter from 
the veteran's private physician, Dr. C.L., who has reportedly 
treated her since 1999.  The physician noted that she 
experienced symptoms of cramping, abdominal pain, diarrhea, 
and intermittent blood per rectum.  However, the physician 
also specifically described these symptoms as only 
"intermittent" in frequency.  The Board believes this 
finding to be essentially consistent with the report of her 
January 2002 VA examination in which it was noted that she 
described experiencing "occasional" abdominal pain, and 10 
to 12 non-bloody, loose stools per day.  

The Board recognizes that the veteran has been hospitalized 
on two occasions during the pendency of this appeal for 
complaints that may be related to her service-connected 
ulcerative colitis.  However, in the records of her October 
2002 hospitalization, it was noted that she had been admitted 
for complaints of malaise and only "mild" abdominal pain.  
She subsequently underwent a pouchoscopy by Dr. C.L. in 
December 2002, which was noted to be in reference to a recent 
evaluation for abdominal cramping, nausea, vomiting, and 
diarrhea.  At that time, her symptoms were found to be 
primarily due to intestinal spasm, which is consistent with 
that physician's subsequent findings in the October 2004 
letter.  

Thereafter, in May 2003, the veteran was hospitalized for 
complaints of "severe" abdominal pain.  However, it was 
also noted that her last such episode had been in October 
2002.  In the report of the June 2003 follow-up examination, 
it was noted that she experienced spells of general abdominal 
pain every three weeks, which developed as cramping followed 
by abdominal distension with vomiting.  

In short, the medical evidence shows that the veteran's 
ulcerative colitis is manifested primarily by episodes of 
abdominal pain, diarrhea, and intermittent blood per rectum, 
which have been found to be primarily related to intestinal 
spasms.  As to the frequency of her attacks, they were 
described as only intermittent by her private physician, Dr. 
C.L., which is consistent with the notation that she 
experienced occasional episodes of abdominal pain in the 
report of the January 2002 VA examination.  During the June 
2003 follow-up, the veteran specifically noted that she 
experienced spells of abdominal pain every three weeks, and, 
although she described her June 2003 episode as severe, she 
indicated that she had not experienced such an episode since 
October 2002.

Therefore, although the veteran has described her episodes as 
severe and constant, the Board finds that the overall level 
of disability as demonstrated by the medical evidence is 
consistent with a finding moderate impairment, with 
infrequent exacerbations, so as to warrant a 10 percent 
rating under DC 7323.  The Board further concludes that the 
preponderance of the evidence is against finding that her 
episodes result in moderately severe impairment, frequent 
exacerbations so as to warrant an evaluation in excess of 10 
percent under that code.  Furthermore, the preponderance of 
the evidence is against finding that her disability is 
manifested by malnutrition or general debility, or by serious 
complications such as liver abscess.

Although the RO has alternatively rated the veteran's 
disability using diagnostic codes 7328 and 7323, the Board 
notes that the surgical procedure performed in 1998 (ileoanal 
anastomosis) involved the bypassing of the large intestine by 
directly attaching the lower portion of the small intestine 
to the anal canal.  Thus, as alluded to above, the Board 
finds that consideration of DC 7329 is also warranted.  

Under that code, a 20 percent rating is provided for large 
intestine resection with moderate symptoms.  The next higher 
rating of 40 percent is warranted only if the veteran has 
manifested symptoms that would be considered severe, and are 
objectively supported by examination findings.  38 C.F.R. § 
4.114, DC 7329.

As discussed in detail above, the Board believes that the 
veteran's ulcerative colitis is manifested primarily by 
episodes of abdominal pain, diarrhea, and intermittent blood 
per rectum.  The Board finds that such a degree of disability 
warrants a 20 percent disability rating, but no more, for 
moderate symptomatology under DC 7329.

The Board notes in passing that, where residual adhesions 
constitute the predominant disability, DC 7329 and DC 7328 
both provide for rating the disability under the criteria of 
DC 7301.  In this case, the veteran has asserted that her 
symptoms are primarily the result of adhesions that developed 
after her surgery.  The Board recognizes that there is 
medical evidence of record supporting this contention in the 
form of the May 2003 hospitalization records in which an 
examiner noted a diagnosis of partial small bowel obstruction 
secondary to adhesions.

However, in the subsequent June 2003 follow-up evaluation by 
her treating physician, it was acknowledged that she was 
certainly at risk for bowel obstructions related to her 
adhesions, but the physician concluded that her intermittent 
episodes of pain and other symptoms were more likely the 
result of intermittent intestinal spasm.  The Board notes 
that this finding is consistent with that physician's earlier 
findings during the December 2002 evaluation.  This physician 
reached similar conclusions in the October 2004 letter in 
which he explained that his findings were based on repeated 
physical examinations and diagnostic studies.  

Consequently, the Board concludes that the preponderance of 
the evidence is against finding that the veteran's 
manifestations are the result of adhesions so as to warrant 
application of DC 7301. 

The Board has considered whether the manifestations of the 
veteran's disability would be more appropriately rated under 
any other diagnostic code applicable to the digestive system.  
In this regard, the Board notes DC 7319, which sets forth the 
criteria for irritable bowel syndrome.  Under this code, mild 
impairment, manifested by disturbances of bowel function with 
occasional episodes of abdominal distress, is noncompensable; 
a 10 percent disability rating is awarded for moderate 
impairment, with frequent episodes of bowel disturbance with 
abdominal distress; and a 30 percent disability rating is 
awarded for severe impairment, manifested by diarrhea, or by 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, DC 7319 
(2005).

As discussed in detail above, although the veteran's episodes 
have been shown to be manifested by episodes of abdominal 
distress and diarrhea, the medical evidence does not show 
that the veteran experiences constant abdominal distress so 
as to warrant a 30 percent rating under that code.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
restoration of 40 percent for the service-connected 
ulcerative colitis with dysplasia.  However, the Board 
further finds that the manifestations of this disability more 
closely approximates the criteria for a 20 percent rating 
under DC 7329.  To this extent, the benefit sought on appeal 
is granted.

(Continued on following page)



ORDER

Entitlement to restoration of a 40 percent disability rating 
for ulcerative colitis with dysplasia is denied.

Entitlement to an increased evaluation of 20 percent for 
ulcerative colitis with dysplasia is granted, subject to the 
regulations applicable to the payment of monetary awards.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


